                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                                     No. 2:19-CR-20001

HEATHER MASHBURN                                                              DEFENDANT

                                            ORDER

       Before the Court is the Government’s Federal Rule of Criminal Procedure Rule 48(a)

motion (Doc. 14) to dismiss the indictment without prejudice pursuant to a pretrial diversion

agreement. Dismissal is appropriate.

       IT IS THEREFORE ORDERED that the Government’s motion (Doc. 14) is GRANTED

and the indictment in this case is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 30th day of April, 2019.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
